Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to application filed on 09/13/2021. Claims 1-20 were previously pending. Claims 1-20 are rejected. 

Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 09/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.1.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 11,128,533 B2 (“Patent 533”). Although the claims at issue are not identical, they are not patentably distinct from each other because currently filed application appears to be a broadened version of the “Patent 533”. 
Instant Application

Conflicting Patent No. US 11,128,533
1. 
A system comprising: 
a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: 
identify a network element within a network; 
initiate a file transfer protocol connection with the network element on the network; 
update firmware on the network element; and 
establish, via the file transfer protocol connection and based on the network element having the updated firmware, a cross-connect between two ports on the network element such that the network element is commissioned to carry traffic within the network.  

1. 
A system comprising: 
a processor; and 
a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: 
identify a network element within a network; 
initiate a file transfer protocol connection with the network element on the network; update firmware on the network element; 
identify, using a network plan, how the network element should be configured to carry the traffic within the network to yield a planned configuration, wherein the establishment of the cross-connect is performed according to the planned configuration, wherein the network plan is stored in a remote database; and 
establish, via the file transfer protocol connection and based on the network element having the updated firmware, a cross-connect between two ports on the network element such that the network element is commissioned to carry traffic within the network.

11. 
A method comprising: 
identifying, at a server on a network, a network element within the network; 
initiating a file transfer protocol connection with the network element on the network; 
updating firmware on the network element; and 
establishing, via the file transfer protocol connection and based on the network element having the updated firmware, a cross-connect between two ports on the network element such that the network element is commissioned to carry traffic within the network.  

9. 
A method comprising: 
identifying; at a server on a network, a network element within the network; 
initiating a file transfer protocol connection with the network element on the network; 
updating firmware on the network element; 
identify, using a network plan, how the network element should be configured to carry the traffic within the network to yield a planned configuration, wherein the establishment of the cross-connect is performed according to the planned configuration, wherein the network plan is stored in a remote database; and 
establishing, via the file transfer protocol connection and based on the network element having the updated firmware, a cross-connect between two ports on the network element such that the network element is commissioned to carry traffic within the network.

19. 
A computer-readable storage device having instructions which, when executed by a computing device, cause the computing device to perform operations comprising: 
initiate, at a server on a network, communications with a network element on the network; 
update firmware on the network element; 
determine, via the communications, a current configuration of the network element; 
identify a difference between the current configuration of the network element and a planned configuration of the network element, wherein the difference prevents the network element from carrying traffic on the network; and 
initiate, via the communications and based on the network element having the updated firmware, a cross-connection between two ports on the network element to correct the difference, such that the network element is configured to carry traffic within the network.  

17.
 A computer-readable storage device having instructions which, when executed by a computing device, cause the computing device to perform operations comprising: 
initiate, at a server on a network, communications with a network element on the network; 
update firmware on the network element; 
determine, via the communications, a current configuration of the network element; 
identify a difference between the current configuration of the network dement and a planned configuration of the network element, wherein the difference prevents the network element from carrying traffic on the network, wherein the identifying of the difference further comprises retrieve a network plan identifying connections between network elements in the network and identifying port connections between ports of each network element in the network element, wherein the network plan is stored in a remote database; and 
initiate, via the communications and based on the network element having the updated firmware, a cross-connection between two ports on the network element to correct the difference, such that the network element is configured to carry traffic within the network.



4.2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,735,264 (“Patent 264”). Although the claims at issue are not identical, they are not patentably distinct from each other because currently filed application appears to be a broadened version of the “Patent 264”. 
Instant Application

Conflicting Patent No. US 10,735,264
1. 
A system comprising: 
a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: 
identify a network element within a network; 
initiate a file transfer protocol connection with the network element on the network; 
update firmware on the network element; and 
establish, via the file transfer protocol connection and based on the network element having the updated firmware, a cross-connect between two ports on the network element such that the network element is commissioned to carry traffic within the network.  

1. 
A system comprising: 
a processor; and 
a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: 
identify a network element within a network; 
initiate a file transfer protocol connection with the network element on the network; 
update firmware on the network element; 
identify, using a network plan, how the network element should be configured to carry the traffic within the network to yield a planned configuration; and 
establish, via the file transfer protocol connection and based on the network element having the updated firmware, a cross-connect between two ports on the network element such that the network element is commissioned to carry traffic within the network, wherein the establishment of the cross-connect is performed according to the planned configuration. 

11. 
A method comprising: 
identifying, at a server on a network, a network element within the network; 
initiating a file transfer protocol connection with the network element on the network; 
updating firmware on the network element; and 
establishing, via the file transfer protocol connection and based on the network element having the updated firmware, a cross-connect between two ports on the network element such that the network element is commissioned to carry traffic within the network.  

    10. 
A method comprising: 
identifying, at a server on a network, a network element within the network; 
initiating a file transfer protocol connection with the network element on the network; 
updating firmware on the network element; 
identifying, using a network plan, how the network element should be configured to carry the traffic within the network to yield a planned configuration; and e
establishing, via the file transfer protocol connection and based on the network element having the updated firmware, a cross-connect between two ports on the network element such that the network element is commissioned to carry traffic within the network, wherein the establishing of the cross-connect is performed according to the planned configuration. 

19. 
A computer-readable storage device having instructions which, when executed by a computing device, cause the computing device to perform operations comprising: 
initiate, at a server on a network, communications with a network element on the network; 
update firmware on the network element; 
determine, via the communications, a current configuration of the network element; 
identify a difference between the current configuration of the network element and a planned configuration of the network element, wherein the difference prevents the network element from carrying traffic on the network; and 
initiate, via the communications and based on the network element having the updated firmware, a cross-connection between two ports on the network element to correct the difference, such that the network element is configured to carry traffic within the network.  

    18. 
A computer-readable storage device having instructions which, when executed by a computing device, cause the computing device to perform operations comprising: 
initiate, at a server on a network, communications with a network element on the network; 
update firmware on the network element; 
determine, via the communications, a current configuration of the network element; 
identify a difference between the current configuration of the network element and a planned configuration of the network element, wherein the difference prevents the network element from carrying traffic on the network, wherein the identification of the difference further comprises retrieve a network plan identifying connections between network elements in the network and identifying port connections between ports of each network element in the network element and compare the current configuration to the network plan; and 
initiate, via the communications and based on the network element having the updated firmware, a cross-connection between two ports on the network element to correct the difference, such that the network element is configured to carry traffic within the network. 




4.3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,382,273 B2 (“Patent 273”). Although the claims at issue are not identical, they are not patentably distinct from each other because currently instant application appears to be a broadened version of the “Patent 273”. 
Instant Application

Conflicting Patent No. US 1,0382,273
1. 
A system comprising: 
a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: 
identify a network element within a network; 
initiate a file transfer protocol connection with the network element on the network; 
update firmware on the network element; and 
establish, via the file transfer protocol connection and based on the network element having the updated firmware, a cross-connect between two ports on the network element such that the network element is commissioned to carry traffic within the network.  

10. 
A system comprising: a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: 
identifying a network element within a network, wherein the network element is not configured to carry traffic within the network; 
initiating a file transfer protocol connection with the network element on the network; 
updating firmware on the network element; 
determining, from a network plan and based on the network element having the updated firmware, a first port on the network element which is to be connected via a cross-connect to a second port on the network element, the network plan defining a connection to be established between the first port and the second port on the network element; and 
establishing, via the file transfer protocol connection, the cross-connect between the first port and the second port, such that the network element is commissioned to carry the traffic within the network.

11. 
A method comprising: 
identifying, at a server on a network, a network element within the network; 
initiating a file transfer protocol connection with the network element on the network; 
updating firmware on the network element; and 
establishing, via the file transfer protocol connection and based on the network element having the updated firmware, a cross-connect between two ports on the network element such that the network element is commissioned to carry traffic within the network.  

1. 
A method comprising: 
initiating, at a server on a network, a communication channel with a network element on the network; 
retrieving updated firmware corresponding to the network element; 
configuring, via the communication channel, the network element so that it has the updated firmware; 
determining, from a network plan and based on the network element having the updated firmware, a first port on the network element which is to be connected via a cross-connect to a second port on the network element, the network plan defining a connection to be established between the first port and the second port on the network element; and 
establishing, via the communication channel, the cross-connect on the network element between the first port and the second port, such that the network element is commissioned to operate as a transport network element within the network.

19. 
A computer-readable storage device having instructions which, when executed by a computing device, cause the computing device to perform operations comprising: 
initiate, at a server on a network, communications with a network element on the network; 
update firmware on the network element; 
determine, via the communications, a current configuration of the network element; 
identify a difference between the current configuration of the network element and a planned configuration of the network element, wherein the difference prevents the network element from carrying traffic on the network; and 
initiate, via the communications and based on the network element having the updated firmware, a cross-connection between two ports on the network element to correct the difference, such that the network element is configured to carry traffic within the network.  

18. 
A computer-readable storage device having instructions which, when executed by a computing device, cause the computing device to perform operations comprising: 
initiating, at a server on a network, communications with a network element on the network; 
updating firmware on the network element; 
determining, via the communications, a current configuration of the network element; 
identifying a difference between the current configuration of the network element and a planned configuration of the network element, wherein the difference prevents the network element from carrying traffic on the network; 
determining, from a network plan and based on the network element having the updated firmware, a first port on the network element which is to be connected via a cross-connection to a second port on the network element, the network plan defining a connection to be established between the first port and the second port on the network element; and 
initiating, via the communications, the cross-connection between the first port and the second port to correct the difference, such that the network element is configured to carry traffic within the network.



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wall, (US 2012/0324105 A1) in view of Huang, (US 2016/0210136 A1).

Regarding Claim 1, Wall discloses a system (Wall, FIG.1, service management system 110, network 120, [0027]: Service management system 110 then automatically configures the network 120) comprising: 
a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising (It is obvious the service management system includes a processor and a computer-readable storage medium having instructions when executed by the processor, cause the processor to perform operations): 
identify a network element within a network (Wall, FIG.5, network elements 257, [0002, 37, 52]: identify a network element 257 within a network 120); 
initiate a file transfer protocol connection with the network element on the network (Wall, [0052]: communicate network element 257 using internet protocol communication); and 
establish, via the file transfer protocol connection and based on the network element having the updated(Wall, [0052]: a network element 257 includes ports and cross-connects between ports that can be made when configuring the network element by service management system 110).  
However, Wall does not disclose 
update firmware on the network element;

Huang discloses
update firmware on the network element (Huang, FIG.1, host computer 102, power over Ethernet  (PoE) controller 108, [0016]: The PoE controller 108 (“network element”) is connected to the host computer 102 (“server”). [0023-24]: Host computer 102 stores a second firmware image which is the most up-to-date firmware image, updates the firmware on the PoE controller 108 (“network element”) if the version of the second firmware image is newer than the version of the firmware image on the PoE controller 108);
(Huang, FIG.1, host computer 102, power over Ethernet  (PoE) controller 108, [0016]: The PoE controller 108 (“network element”) is connected to the host computer 102 (“server”). [0023-24]: Host computer 102 stores a second firmware image which is the most up-to-date firmware image, updates the firmware on the PoE controller 108 (“network element”) if the version of the second firmware image is newer than the version of the firmware image on the PoE controller 108). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “firmware update” of Huang into the invention of Wall. The suggestion/motivation would have been incorporate the process of installing, upgrading firmware image from a processing device (Huang, FIG.1, Abstract, [0003-9]).

Regarding Claim 2, Wall-Huang discloses the system of claim 1, the computer-readable storage medium having additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising: 
identify, using a network plan, how the network element should be configured to carry the traffic within the network to yield a planned configuration, wherein the establishment of the cross-connect is performed according to the planned configuration (Wall, [0037-38]: completes and validates the circuit design against the quality standards and generates logical ports which will be used in configuration and activation All network elements will be identified, all ports identified, all segments identified and all properties associated with each component or device in the circuit will be identified. Wall, [0052]: A network element includes ports and cross-connects between ports that can be made   

Regarding Claim 3, Wall-Huang discloses the system of claim 2, wherein the network plan is stored in a remote database (Wall, [0052-53]: providing updated live network inventory data or records (“firmware”) to the live database 252. It is obvious for one of ordinary skill in the art to implement live database 252 as a remote database because configuration system 254 retrieves information using internet protocol communication).  

Regarding Claim 5, Wall-Huang discloses the system of claim 1, wherein the cross-connect comprises a first connection between a first receive element of a first port and a second transmit element of a second port and a second connection between a first transmit element of the first port and a second receive element of the second port (Wall, [0051-52]: configuring and activating the cross-connect (“1st cross-connect”) between ports (“1st and 2nd ports”) of the network element 257 on network 120; therefore the port was inactive prior to the activation).  

Regarding Claim 6, Wall-Huang discloses the system of claim 1, the computer-readable storage medium having additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising: 
update a graphical user interface configured to output notifications regarding the establishment of the cross-connect on the network element (Wall, [0035]: If the route is not available, then a "no route" message in response to the service request; and Notification will flag the service request for manual intervention.; Wall, FIG.1, customer 116, [0023]: the service request was taken through the user interface at the remote computer 116).  

Regarding Claim 7 Wall-Huang discloses the system of claim 1, wherein the network element comprises the two ports and a plurality of additional ports (Wall, FIG.5, connection segments 259, element management systems 258, [0052]: the system 110 communicate either directly with network elements 257 and connection segments 259 or through element management systems 258 (“additional ports”)).  

Regarding Claim 8, Wall-Huang discloses the system of claim 1, wherein updating the firmware on the network element further comprises: 
download updated firmware for the network element from a database (Wall, [0052-53]: providing updated live network inventory data or records (“firmware”) to the live database 252. It is obvious for one of ordinary skill in the art to incorporate live database 252 as a remote database because configuration system 254 retrieves information using internet protocol communication); and 
upload the updated firmware to the network element via the file transfer protocol connection (Huang, [0023-24]: Host computer 102 (“server”), updates the firmware on the PoE controller 108 (“network element”) if the version of the second firmware image is newer than the version of the firmware image on the PoE controller 108).  

Regarding Claim 9, Wall-Huang discloses the system of claim 1, wherein the network element is commissioned to carry traffic within the network responsive to the establishment of the cross-connect (Wall, [0052]: A network element includes ports and cross-connects between ports that can be made ).  

Regarding Claim 10, Wall-Huang discloses the system of claim 1, the computer-readable storage medium having additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising: 
determine a third port on the network element which is to be connected via a second cross-connect to a fourth port on the network element (Wall, [0051-52]: configuring and activating the network element 257 on network 120 based on a complete circuit design); and 
establish the second cross-connect on the network element such that additional data can be communicated between the third port and the fourth port (Wall, [0052]: A network element includes ports (“3rd and 4th ports”) and cross-connects (“2nd cross-connect”) between ports that can be made ).  

Regarding Claim 11, Wall discloses a method comprising: 
identifying, at a server on a network, a network element within the network (Wall, FIG.5, network elements 257, [0002, 37, 52]: identify a network element 257 within a network 120); 
initiating a file transfer protocol connection with the network element on the network (Wall, [0052]: communicate network element 257 using internet protocol communication); and 
establishing, via the file transfer protocol connection and based on the network element having the updated firmware, a cross-connect between two ports on the network element such that the network element is commissioned to carry traffic within the network (Wall, [0052]: a network element 257 includes ports and cross-connects between ports that can be made when configuring the network element by service management system 110).  
However, Wall does not disclose 
updating firmware on the network element; and 

Huang discloses
updating firmware on the network element (Huang, FIG.1, host computer 102, power over Ethernet  (PoE) controller 108, [0016]: The PoE controller 108 (“network element”) is connected to the host computer 102 (“server”). [0023-24]: Host computer 102 stores a second firmware image which is the most up-to-date firmware image, updates the firmware on the PoE controller 108 (“network element”) if the version of the second firmware image is newer than the version of the firmware image on the PoE controller 108); and 
(Huang, FIG.1, host computer 102, power over Ethernet  (PoE) controller 108, [0016]: The PoE controller 108 (“network element”) is connected to the host computer 102 (“server”). [0023-24]: Host computer 102 stores a second firmware image which is the most up-to-date firmware image, updates the firmware on the PoE controller 108 (“network element”) if the version of the second firmware image is newer than the version of the firmware image on the PoE controller 108).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “firmware update” of Huang into the invention of Wall. The suggestion/motivation would have been incorporate the process of installing, upgrading firmware image from a processing device (Huang, FIG.1, Abstract, [0003-9]).

Regarding Claim 12, Wall-Huang discloses the method of claim 11, further comprising 
determining a third port on the network element which is to be connected via a second cross-connect to a fourth port on the network element (Wall, [0051-52]: configuring and activating the network element 257 on network 120 based on a complete circuit design); and 
establishing the second cross-connect on the network element such that additional data can be communicated between the third port and the fourth port (Wall, [0052]: A network element includes ports (“3rd and 4th ports”) and cross-connects (“2nd cross-connect”) between ports that can be made when configuring the network element).  

Regarding Claim 14, Wall-Huang discloses the method of claim 11, wherein the cross-connect comprises a first connection between a first receive element of a first port and a second transmit element of a second port and a second connection between a first transmit element of the first port and a second receive element of the second port (Wall, [0051-52]: configuring and activating the cross-connect (“1st cross-connect”) between ports (“1st and 2nd ports”) of the network element 257 on network 120; therefore the port was inactive prior to the activation).  

Regarding Claim 15, Wall-Huang discloses the method of claim 11, further comprising: 
updating a graphical user interface configured to output notifications regarding the establishment of the cross-connect on the network element (Wall, [0035]: If the route is not available, then a "no route" message in response to the service request; and Notification will flag the service request for manual intervention; Wall, FIG.1, customer 116, [0023]: the service request was taken through the user interface at the remote computer 116).  

Regarding Claim 16, Wall-Huang discloses the method of claim 11, wherein the network element comprises the two ports and a plurality of additional ports (Wall, FIG.5, connection segments 259, element management systems 258, [0052]: the system 110 communicate either directly with network elements 257 and connection segments 259 or through element management systems 258 (“additional ports”)).  

Regarding Claim 17, Wall-Huang discloses the method of claim 11, wherein updating the firmware on the network element comprises: 
downloading updated firmware for the network element from a database (Wall, [0052-53]: providing updated live network inventory data or records (“firmware”) to the live database 252. It is obvious for one of ordinary skill in the art to incorporate live database 252 as a remote database because configuration system 254 retrieves information using internet protocol communication); and 
uploading the updated firmware to the network element via the file transfer protocol connection (Huang, [0023-24]: Host computer 102 (“server”) updates the firmware on the PoE controller 108 (“network element”) if the version of the second firmware image is newer than the version of the firmware image on the PoE controller 108).  

Regarding Claim 18, Wall-Huang discloses the method of claim 11, wherein the network element is commissioned to carry traffic within the network responsive to the establishing of the cross-connect (Wall, [0052]: A network element includes ports and cross-connects between ports that can be made when configuring the network element to carry traffic).  

Regarding Claim 19, Wall discloses a computer-readable storage device having instructions which, when executed by a computing device, cause the computing device to perform operations comprising (Wall, FIG.1, service management system 110, network 120, [0027]: Service management system 110 then automatically configures the network 120. It is obvious the service management system includes a processor and a computer-readable storage medium having instructions when executed by the processor, cause the processor to perform operations): 
initiate, at a server on a network, communications with a network element on the network (Wall, FIG.5, network elements 257, [0002, 37, 52]: identify a network element 257 and communicate network element 257 using internet protocol communication); 
identify a difference between the current configuration of the network element and a planned configuration of the network element, wherein the difference prevents the network element from carrying traffic on the network (Wall, FIG.2, Validity test 140, Mark bad component 142, [0031-32]: Validity test operation 140 is comparing all the components--network elements, ports, cross-connects, and segments--in the design against the asset inventory database.  If the comparison finds a mismatch between the design and the information in the asset inventory, the operation flow branches NO to operation 142 to mark the bad network components in the design as consumed and thus unavailable); and 
initiate, via the communications and based on the network element having the updated firmware, a cross-connection between two ports on the network element to correct the difference, such that the network element is configured to carry traffic within the network (Wall, FIG.5, live database 252, configuration system 254, [0051-53]: A live database 252 for storing the updated live network information and a configuration system 254 for configuring and activating the circuit design in the live network. A network element 257 includes ports and cross-connects between ports that can be made when configuring the network element by configuration system 254 within service management system 110).  
However, Wall does not disclose
update firmware on the network element; 
determine, via the communications, a current configuration of the network element; and 

Huang discloses
update firmware on the network element (Huang, FIG.1, host computer 102, power over Ethernet  (PoE) controller 108, [0016]: The PoE controller 108 (“network element”) is connected to the host computer 102 (“server”). [0023-24]: Host computer 102 stores a second firmware image which is the most up-to-date firmware image, updates the firmware on the PoE controller 108 (“network element”) if the version of the second firmware image is newer than the version of the firmware image on the PoE controller 108); 
determine, via the communications, a current configuration of the network element (Huang, [0024]: The host computer 102 is configured to obtain a version number of the firmware image stored in the PoE controller 108, which is currently installed in the PoE controller 108).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “firmware update” of Huang into the invention of Wall. The suggestion/motivation would have been incorporate the process of installing, upgrading firmware image from a processing device (Huang, FIG.1, Abstract, [0003-9]).

Regarding Claim 20, Wall-Huang discloses the computer-readable storage device of claim 19, wherein the identifying of the difference further comprises: 
retrieve a network plan identifying connections between network elements in the network and identifying port connections between ports of each network element in the network element (Wall, FIG.2, configure 144, [0032]: Configure module 144 configures and activates the network elements, ports, cross-connects and segments in the circuit design); and 
compare the current configuration to the network plan (Wall, FIG.2, error test 140, mark errors & purge design 148, [0032]: Error test operation 146 tests the configuration and activation.  If an error is detected, the operation flow branches YES to purge operation 148 to mark error & purge design and releases good components back into the asset inventory).  

5.3.	Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wall, (US 2012/0324105 A1) in view of Huang, (US 2016/0210136 A1) as applied to claim 1, and further in view of Bouchat et al., (“Bouchat”, US 2005/0220075 A1) and Mallya et al. (“Mallya”, US 2007/0070917 A1).

Regarding Claim 4, Wall-Huang discloses the system of claim 1 as set forth above.
However, Wall-Huang does not disclose the computer-readable storage medium having additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising, prior to the establishment of the cross-connect: 
build a temporary cross-connect on the network element; 
power balance the network element using the temporary cross-connect; and 
remove the temporary cross-connect.  
Bouchat discloses
build a temporary cross-connect on the network element (Bouchat, FIG.1, AU, access unit, CD, communication device, management server, configuration server, [0039]: establishing a temporary cross-connect between the management server and plurality of communication devices. It is obvious to incorporate the “establishing a temporary cross-connect” to” establishing a temporary cross-connect on the network element); and 
remove the temporary cross-connect (Bouchat, [0039]: release the temporary cross-connect).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “a temporary cross-connect” of Bouchat into the invention of Wall-Huang. The suggestion/motivation would have been to provide establishing temporary cross-connection prior to the configuration of the communications device, releasing the temporary cross-connection at the end if configuration (Bouchat, [0034-39]).
However, Wall-Huang-Bouchat does not disclose 
power balance the network element using the temporary cross-connect.
	Mallya discloses
		power balance the network element using the temporary cross-connect (Mallya, FIG.1, 110 cross-connect interface (CCI), [0008-9]: distributing power to the CCIs 110).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “establishing a temporary cross-connect” of Mallya into the invention of Wall-Huang-Bouchat. The suggestion/motivation would have been to provide distributing power to the cross-connect interfaces (Mallya, FIG.1, [0001-2, 8-9]).
 
Regarding Claim 13, Wall-Huang discloses the method of claim 11 as set forth above.
However, Wall-Huang does not disclose 
building a temporary cross-connect on the network element; 
power balancing the network element using the temporary cross-connect; and 
removing the temporary cross-connect.
Bouchat discloses
building a temporary cross-connect on the network element (Bouchat, FIG.1, AU, access unit, CD, communication device, management server, configuration server, [0039]: establishing a temporary cross-connect between the management server and plurality of communication devices. It is obvious to incorporate the “establishing a temporary cross-connect” to” establishing a temporary cross-connect on the network element); and 
removing the temporary cross-connect (Bouchat, [0039]: release the temporary cross-connect).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “a temporary cross-connect” of Bouchat into the invention of Wall-Huang. The suggestion/motivation would have been to provide establishing temporary cross-connection prior to the configuration of the communications device, releasing the temporary cross-connection at the end if configuration (Bouchat, [0034-39]).
However, Wall-Huang-Bouchat does not disclose
power balancing the network element using the temporary cross-connect.
Mallya discloses
power balancing the network element using the temporary cross-connect (Mallya, FIG.1, 110 cross-connect interface (CCI), [0008-9]: distributing power to the CCIs 110).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “establishing a temporary cross-connect” of Mallya into the invention of Wall-Huang-Bouchat. The suggestion/motivation would have been to provide distributing power to the cross-connect interfaces (Mallya, FIG.1, [0001-2, 8-9]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rodin et al., US 7620007 B2: Allocating Resources To Newly Connected Network Elements.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446